DETAILED ACTION
This non-final rejection is responsive to the claims filed 27 May 2021.  Claims 1-20 are pending.  Claims 1, 12, and 20 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,080,800 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 12, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amundson (US 2009/0140062 A1) hereinafter known as Amundson.

Regarding independent claim 1, Amundson teaches:
a communications interface configured to receive service provider information via a network connection;  (Amundson: ¶[0028]-¶[0029]; Amundson teaches a data port 18 used to upload HVAC dealer information.  The data port may be a wireless port.)
an electronic display configured to display the service provider information; and  (Amundson: Fig. 69; Amundson teaches displaying dealer information.)
a processing circuit configured to: cause the electronic display to display the service provider information;  (Amundson: Fig. 69; Amundson teaches displaying dealer information.)
...
...

Amundson further teaches:
receive, via the communications interface, second service provider information, wherein the second service provider information is an update replacing the service provider information; and  (Amundson: ¶[0028]-¶[0029]; Amundson teaches a data port 18 used to upload HVAC dealer information.  Thus, another dealer information may be uploaded.)
cause the electronic display to display the second service provider information on the electronic display.  (Amundson: Fig. 69; Amundson teaches displaying dealer information.)

Amundson is in the same field of endeavor as the present invention, as it is directed to HVAC systems which display dealer information.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an HVAC system that is able to display dealer information to further update the dealer information and display the updated data.  An embodiment of Amundson already teaches uploading and displaying dealer information.  Amundson further provides the additional functionality of updating the dealer information.  As such, it would have been obvious to one of ordinary skill in the art to combine these teachings because the combination would allow downloading the new information, as suggested by Amundson: ¶[0028].



Regarding claim 2, Amundson further teaches the display device of Claim 1 (as cited above),

Amundson further teaches:
wherein the display device is a thermostat of the building space.  (Amundson: ¶[0025]; Amundson teaches the device being a thermostat.)




Regarding claim 4, Amundson further teaches the display device of Claim 1 (as cited above),

Amundson further teaches:
wherein the processing circuit is further configured to receive the service provider information via the communications interface when a thermostat is first installed in the building space.  (Amundson: ¶[0051]; Amundson teaches writing in the dealer information during installation.)




Regarding claim 5, Amundson further teaches the display device of Claim 1 (as cited above),

Amundson further teaches:
wherein the service provider information comprises customized branding, the customized branding comprising at least one of: a dealer phone number; a dealer address; dealer store hours; a dealer RSS feed; or a dealer logo.  (Amundson: Fig. 69 and ¶[0373]-¶[0374]; Amundson teaches displaying the logo of the dealer.)




Regarding claim 6, Amundson further teaches the display device of Claim 1 (as cited above),

Amundson further teaches:
wherein the processing circuit is further configured to receive, via the communications interface, the second service provider information when a dealer creates new branding, wherein the second service provider information comprises the new branding.  (Amundson: ¶[0028]-¶[0029]; Amundson teaches a data port 18 used to upload HVAC dealer information.  Thus, another dealer information may be uploaded.)



Regarding claims 12, 13, 15-17, and 20; these claims recite a method and a controller of an HVAC system that performs the function of the display device of claims 1, 2, and 4-6; therefore, the same rationale for rejection applies.




Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Amundson in view of Annan (US 9,204,286 B1) hereinafter known as Annan.

Regarding claim 3, Amundson further teaches the display device of Claim 1 (as cited above),

Amundson does not explicitly teach the limitations of claim 3.

However, Annan further teaches:
wherein the processing circuit is further configured to: receive the service provider information from a dealer; and receive the second service provider information from a second dealer in response to a contract between the dealer and the second dealer ending.  (Annan: col. 12, lines 4-25; Annan teaches a mobile device updating a brand package for a specific time period before updating the brand package from another service brand.)

Annan is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. changing the branding of the device dynamically.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a thermostat that is capable of displaying and updating contractor info as taught in Amundson with further changing the branding the device to another service dynamically as taught in Annan.  Amundson already teaches uploading and displaying dealer info.  However, Amundson does not explicitly teach changing the branding the device to another service dynamically.  Annan provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Amundson to include teachings of Annan because the combination would allow the branding the device to a specific brand package, as suggested by Annan: col. 2, lines 54-67.



Regarding claim 14; this claim recites a method performs the function of the display device of claim 3; therefore, the same rationale for rejection applies.




Claims 7, 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Amundson in view of Lunacek (US 2014/0025209 A1) hereinafter known as Lunacek.


Regarding claim 7, Amundson further teaches the display device of Claim 1 (as cited above),

Amundson does not explicitly teach the limitations of claim 7.

However, Lunacek teaches:
wherein the processing circuit is configured to cause the electronic display to display the service provider information in response to one or more events, the one or more events comprising at least one of: a first fault occurring in a thermostat; a second fault occurring in equipment connected to the thermostat; a first detection that maintenance is due for the thermostat; a second detection that maintenance is due for the equipment connected to the thermostat; a third detection that a threshold time has passed since the service provider information was last displayed; and a fourth detection that a user is adjusting settings in the thermostat for a time longer than a predetermined amount of time.  (Lunacek: ¶[0030]; Lunacek teaches displaying contractor information upon a fault occurring.)


Amundson and Lunacek are in the same field of endeavor as the present invention, as the references are directed to thermostats which display dealer information.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a thermostat that is capable of displaying and updating contractor info as taught in Amundson with further displaying the dealer info upon fault occurring as taught in Lunacek.  Amundson already teaches uploading and displaying dealer info.  However, Amundson does not explicitly teach further displaying the dealer info upon fault occurring.  Lunacek provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Amundson to include teachings of Lunacek because the combination would allow the user to clearly see the contractor info after a fault, as suggested by Lunacek: ¶[0030].


Regarding claim 8, Amundson further teaches the display device of Claim 1 (as cited above),

Amundson does not explicitly teach the limitations of claim 8.

However, Lunacek teaches:
wherein the service provider information comprises advertisements; wherein the processing circuit is configured to select the advertisements based on at least one of: -79- 4843-4038-0139Atty. Dkt. No.: 16BE231-US3 (111521-0223) a schedule of a thermostat; and an ambient temperature.  (Lunacek: ¶[0033]; Lunacek teaches displaying contractor information when a servicing event timer has elapsed.)


Amundson and Lunacek are in the same field of endeavor as the present invention, as the references are directed to thermostats which display dealer information.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a thermostat that is capable of displaying and updating contractor info as taught in Amundson with further displaying the dealer info upon a servicing event timer elapsing as taught in Lunacek.  Amundson already teaches uploading and displaying dealer info.  However, Amundson does not explicitly teach further displaying the dealer info a servicing event timer elapsing.  Lunacek provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Amundson to include teachings of Lunacek because the combination would allow the user to clearly see the contractor info to perform the required maintenance, as suggested by Lunacek: ¶[0030].


Regarding claims 18 and 19; these claims recite a method that performs the function of the display device of claims 7 and 8; therefore, the same rationale for rejection applies.


Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Amundson in view of Hanizeski (US 2008/0172278 A1) hereinafter known as Hanizeski.


Regarding claim 9, Amundson further teaches the display device of Claim 1 (as cited above),

Amundson does not explicitly teach the limitations of claim 7.

However, Hanizeski teaches:
wherein the processing circuit is further configured to collect revenue information and serve the revenue information to a dealer via the communications interface, the revenue information comprising at least one of: number of service calls placed; number of technician visits to the building space associated with a thermostat; advertising revenue; and equipment and parts purchased.  (Hanizeski: Fig. 3 and ¶[0030]; Hanizeski teaches keeping track of service visits.)
Hanizeski is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. keeping track of service history.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a thermostat that is capable of displaying and updating contractor info as taught in Amundson with keeping service history as taught in Hanizeski.  Amundson already teaches uploading and displaying dealer info.  However, Amundson does not explicitly teach keeping service history.  Hanizeski provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Amundson to include teachings of Hanizeski because the combination would allow providing better service management, as suggested by Hanizeski: ¶[0021] and ¶[0030].



Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Amundson in view of Groskreutz (US 2014/0228983 A1) hereinafter known as Groskreutz.

Regarding claim 10, Amundson further teaches the display device of Claim 1 (as cited above),

Amundson does not explicitly teach the limitations of claim 10.

However, Groskreutz teaches:
wherein the processing circuit is configured to: cause the electronic display to display a user interface element for placing a phone call with a dealer; detect a user interacting with the user interface element; place the phone call to the dealer via the communications interface in response to a detection of the user interacting with the user interface element; and transmit, via the communications interface, communications between the user and the dealer using at least one of a microphone and a speaker of a thermostat in response to the phone call being placed.  (Groskretuz: Fig. 6 and ¶[0016] and ¶[0063]; Groskreutz teaches a menu interface with a button to contact the customer service or manufacturer over VOIP, using a microphone and a speaker.)


Amundson and Groskreutz are in the same field of endeavor as the present invention, as the references are directed to thermostats which display dealer information.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a thermostat that is capable of displaying and updating contractor info as taught in Amundson with further facilitating a call to the dealer over VOIP using a microphone and a speaker as taught in Groskreutz.  Amundson already teaches uploading and displaying dealer info.  However, Amundson does not explicitly teach facilitating a call to the dealer over VOIP using a microphone and a speaker.  Groskreutz provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Amundson to include teachings of Groskreutz because the combination would allow the user quickly contact the manufacturer, as suggested by Groskreutz: ¶[0063].




Regarding claim 11, Amundson in view of Groskreutz further teaches the display device of Claim 10 (as cited above),

Amundson does not explicitly teach the limitations of claim 11.

However, Groskreutz teaches:
wherein the processing circuit is configured to facilitate the phone call with the dealer via voice over Internet, wherein the network connection comprises a connection to the Internet.  (Groskretuz: Fig. 6 and ¶[0016] and ¶[0063]; Groskreutz teaches a menu interface with a button to contact the customer service or manufacturer over VOIP, using a microphone and a speaker.)







Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145